Order, Surrogate’s Court, New York County (Renee Roth, S.), entered November 7, 1996, inter alia, finding respondents in civil contempt, unanimously affirmed, with costs.
*220Respondents, concededly mere bailees of the decedent’s valuable 1936 Mercedes Benz with no legitimate claim thereto, refused to comply with the Surrogate’s order, affirmed by this Court (191 AD2d 327, lv dismissed 82 NY2d 909), that they turn the car over to the estate’s ancillary administrator. Instead, in an apparent effort to acquire the car for themselves, they "contrived” a competing claim thereto by making its existence known to the Assessor of the Town of Greenwich, where it was stored (Truck-A-Tune v Re, 856 F Supp 77, 80-81, affd 23 F3d 60), thereby engaging the ancillary administrator in years of unnecessary and expensive litigation, and impairing his rights to possession of the car as unequivocally established by the prior order (Judiciary Law § 753 [A] [3]). We have considered respondents’ various arguments, including that the Surrogate did not comply with the mandates of SCPA 606 and 607 and Judiciary Law §§ 753 and 756, and those raised by respondent Brown, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and-Mazzarelli, JJ.